Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments with respect to claim(s) 17-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, in response to the arguments the applicant claims the “coupler” is more sophisticated and versatile. The examiner disagrees. First, the specification doesn’t describe the inner workings of the coupler, nor any structure that makes it any more sophisticated or versatile. Secondly, all that the applicant is claiming is a basic Michelson interferometer setup Vs a Mach-Zehnder (as shown in the art). Both of these are well known in the art and are functionally equivalent. Thus, the rejection will have to be changed because the applicant has amended around the art but the amendments do not amount to anything more than a trivial change for one of ordinary skill in the art. 
Further, for purposes of prosecution it appears the applicant is defining coupler to mean the central coupler in a Michelson interferometer since the splitters as shown in fig. 10 can also be called couplers and likewise the coupler as shown in fig. 10 can also be called a splitter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 17-32 are rejected for new matter because the applicant claims that “the coupler unit is the only coupler unit in the apparatus”. However, the applicant does not describe this as a feature in the specification. Further, upon reviewing the specification and the specification the applicant doesn’t describe the structure of the coupler nor how it’s significantly different from the splitters (fig. 10, 40 & 133b). Commonly in the art splitter and coupler are used interchangeably. Point in fact they are all performing the same function of splitting the light and measurement arm splitter (40) is also coupling the return light back into the interferometer. 
In addition the applicant also claims “the coupler irradiates … the n coupled and split lights”, but it does not. The splitters as shown in Fig. 10 do. 
Thus, the examiner finds this claim limitation to be new matter that is not supported by the specification. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a light source unit, a coupler unit, a detection unit, an image generation unit, a separation unit, a focus unit, a scan control unit, a scan unit, a reference unit, a sample unit, and a splitter unit in claims 17, 18, & 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al (Lin An, Peng Li, Tueng T. Shen, and Ruikang Wang, "High speed spectral domain optical coherence tomography for retinal imaging at 500,000 A‑lines per second," Biomed. Opt. Express 2, 2770-2783 (2011)) (An) in view of Everett et al (PGPub 2019/0056214) (Everett).


	Regarding Claim 17, An discloses a high speed SD-OCT, comprising: 
	a light source unit (Fig. 1, SLD) configured to generate light; 
a coupler unit (Fiber optic couplers on the left and right side of the figure)  configured to receive the light irradiated from the light source, split the light from the light source unit into a first light and a second light where the first light is irradiated and used to generate a reference light and the second light is irradiated and used to generate a measurement light, generate coupled light using reference light and measurement light, split the coupled light into n coupled and split lights, and irradiate the n coupled and split lights, wherein n is a natural number greater than or equal to 2. The left coupler splits the light into measurement and reference light the right coupler recombines them and splits them off to the two spectrometers where they are each irradiated; 
a detection unit (the two spectrometers shown on the right side of fig. 1)  configured to receive the n coupled and split lights from the couple unit, irradiate incident n coupled and split lights to n spectroscopes (The Collimator, Grating, focusing lens, and line scan camera make up a spectroscope and there are two of them), respectively, and sequentially scan each light separated from each of the n spectroscopes by wavelength range (System Configuration, the paragraph below fig. 1); and 
an image generation unit configured to generate a single image using a result of the scanning by the detection unit (Fig. 3 (a)) “B-frame retinal images obtained from (a) the combined used of two spectrometers”;
An fails to explicitly disclose wherein the coupler unit is the only coupler unit in the apparatus, the coupler unit receives the light, the reference light, and the measurement light, and the coupler irradiates the first light, the second light, and the n coupled and split lights; 
However, Everett shows (Fig. 2c) an OCT in a Michelson configuration with a central beam splitter (240, applicant’s coupler) that would meet this limitation; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify An with wherein the coupler unit is the only coupler unit in the apparatus, the coupler unit receives the light, the reference light, and the measurement light, and the coupler irradiates the first light, the second light, and the n coupled and split lights because converting a Mach-Zehnder as shown in An to a Michelson configuration as shown in Everett is trivial to one of ordinary skill in the art and would be functionally equivalent and may be done for reasons such as parts availability and packaging needs. 
Regarding Claim 25, An discloses a high speed SD-OCT method, comprising: 
	generating light (Fig. 1, @SLD); 
generating coupled light (@Fiber optic couplers on the left and right side of the figure) using reference light and measurement light generated by splitting the generated light using a coupling unit of the OCT apparatus;
receiving coupled light and splitting the coupled light into n coupled and split lights, and irradiating the n coupled and split lights using the coupling unit of the OCT apparatus, where n is a natural number greater than or equal to 2. The left coupler splits the light into measurement and reference light the right coupler recombines them and splits them off to the two spectrometers where they are each irradiated; 
irradiating the incident n coupled and split lights (the two spectrometers shown on the right side of fig. 1)  into n spectroscopes (The Collimator, Grating, focusing lens, and line scan camera make up a spectroscope and there are two of them), respectively, and sequentially scan each light separated from each of the n spectroscopes by wavelength range (System Configuration, the paragraph below fig. 1); and 
generating a single image using a result of the scanning (Fig. 3 (a)) “B-frame retinal images obtained from (a) the combined used of two spectrometers”;
wherein generating the coupled light comprises: splitting the generated light to generate first light and second light (@ leftmost coupler), scanning and reflecting the first light to generate the reference light (happens in reference arm), irradiating the second light onto an object and generating the measurement light reflected from the object (happens in measurement arm), and coupling the reference light and the measurement light generated from the first light and the second light (@ rightmost coupler); 
An fails to explicitly disclose wherein the generating the measurement light comprises, when there are k objects, splitting the second light into k, and irradiating onto each object, wherein k is a natural number larger or equal to 2; 
However, Everett discloses splitting the light (@240) in to multiple paths and irradiating them at different locations (applicant’s objects) (Paragraph 59); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify An with wherein when there are k objects, the sample unit splits the second light into k and irradiates onto each object, wherein k is a natural number larger than or equal to 2 because such a method provides ultra-high resolution optical coherence tomography (OCT) images over an extended focal depth while minimizing signal loss outside the focal region.
Examiner’s note: The phrase “When there are k object” would appear to denote there are times that there are not k objects which would imply a ambiguity to the scope of limitation. However, for purposes of prosecution the examiner shall construe the applicant to mean there are always at least 2 objects. 
Regarding Claims 18 & 26, An as modified by Everett discloses the aforementioned. Further, An discloses 
wherein the detection unit comprises: 
a separation unit (Fig. 1, Collimator) configured to convert each of the incident n coupled and split lights to parallel light, and allow each parallel light to enter the nth spectroscope to separate the parallel light by wavelength range (@ the grating); 
a focus unit (Focusing lens) configured to adjust a focal length of the parallel light separated by the separation unit by wavelength range to focus the parallel light to one focus according to each wavelength range; 
a scan control unit configured to sequentially transmit a scan start signal for starting to scan the parallel light separated from each of the first spectroscope to the nth spectroscope (System Configuration, the paragraph below fig. 1); and 
a scan unit (line scan camera) configured to sequentially scan the parallel light focused to the one focus by the focus unit according to the each wavelength range when the scan start signal is received from the scan control unit (System Configuration, the paragraph below fig. 1).
The method of Claim 26 is also met by this disclosure.
Regarding Claims 19 & 27, An as modified by Everett discloses the aforementioned. Further, An discloses wherein the scan unit scans the parallel light separated from the n-1th spectroscope upon receipt of the scan start signal from the scan control unit, and when the scanning of the parallel light separated from the n- th spectroscope is completed, the scan unit scans the parallel light separated from the nth spectroscope (System Configuration, the paragraph below fig. 1). The paragraph discloses sequentially activating the scans to achieve zero dead time. 
The method of Claim 27 is also met by this disclosure.
Regarding Claims 20 & 28, An as modified by Everett discloses the aforementioned. Further, An discloses wherein when the scan start signal for the parallel light separated from the nth spectroscope is received from the scan control unit and the scanning of the parallel light separated from the n-1th spectroscope is being performed, the scan unit scans the parallel light separated from the nth spectroscope after the scanning of the parallel light separated from the n- th spectroscope is completed (System Configuration, the paragraph below fig. 1). The sequential scanning and the trigger signals disclosed covers this. 
The method of Claim 28 is also met by this disclosure.
	Regarding Claim 21, An as modified by Everett discloses the aforementioned. Further, An discloses wherein the coupler unit comprises: a reference unit (fig. 1, top part with the Mirror M) configured to receive the first light, and scan and reflect the first light to generate the reference light. The light is output from a circulator to a collimator, scanned through a water cell, and reflected back to the circulator; 
a sample unit (fig. 1, bottom part with the eye illustration) configured to receive second light, and irradiate the second light onto an object and generate the measurement light reflected from the object (eye). The light output from the circulator, through the scanning galvanometers, scanned onto the eye, and then the measurement light is collected and sent back to the circulator; and 
a splitter unit (fig. 1, right side Fiber optic coupler) configured to couple the reference light and the measurement light to generate the coupled light, and split the coupled light into the n coupled and split lights. The fiber optic coupler combines the reference and measurement light then splits it to the two spectrometers. 
Regarding Claim 29, An as modified by Everett discloses the aforementioned. Further, An discloses wherein the irradiating the second light onto an object and generating the measurement light reflected from the object further comprises converting the second light to parallel light (@collimator in the measurement arm), changing the optical path of the parallel light (@galvanometers) and directly or indirectly irradiating the parallel light onto the object, and adjusting the  parallel light to be focused to one focus onto the object (@focusing lens).
Regarding Claim 22, An as modified by Everett discloses the aforementioned but An fails to explicitly disclose wherein when there are k objects, the sample unit splits the second light into k and irradiates onto each object, wherein k is a natural number larger than or equal to 2;
However, Everett discloses splitting the light (@240) in to multiple paths and irradiating them at different locations (applicant’s objects) (Paragraph 59); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify An with wherein when there are k objects, the sample unit splits the second light into k and irradiates onto each object, wherein k is a natural number larger than or equal to 2 because such a method provides ultra-high resolution optical coherence tomography (OCT) images over an extended focal depth while minimizing signal loss outside the focal region.
Regarding Claim 30, An as modified by Everett discloses the aforementioned. Further, An discloses wherein adjusting the parallel light to be focused to one focus onto the object comprises adjusting the position or angle of one or more scan lens or mirrors in irradiating the parallel light onto the object (@galvanometers).
 Regarding Claims 23 & 31, An as modified by Everett discloses the aforementioned. Further, An discloses wherein the image generation unit generates the single image with multiple channels formed according to a plurality of measurement lights having different frequencies due to a path difference of the lights irradiating the k objects. As the examiner has shown in fig. 3 (a) the apparatus generates a single image with multiple channels (each from one of the channels). Further, the light is a broadband light (multiple frequencies), that are then read out by the spectrometers and each frequency will have a different path difference depending on the penetration depth of that frequency into the eye. Thus, this limitation is met. 
The method of Claim 31 is also met by this disclosure.
	Regarding Claims 24 & 32, An as modified by Everett discloses the aforementioned but fails to explicitly disclose wherein the coupler unit comprises a switch, and wherein only when the switch is turned on, the coupler unit splits the received coupled light into the n coupled and split lights and irradiates the n coupled and split lights to the detection unit; and wherein the splitting into the n coupled and split lights and irradiating the n coupled and split lights comprises, only when a switch provided is turned on, splitting the coupled light into the n coupled and split lights and irradiating the n coupled and split lights;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify An as modified by Everett with wherein the coupler unit comprises a switch, and wherein only when the switch is turned on, the coupler unit splits the received coupled light into the n coupled and split lights and irradiates the n coupled and split lights to the detection unit; and wherein the splitting into the n coupled and split lights and irradiating the n coupled and split lights comprises, only when a switch provided is turned on, splitting the coupled light into the n coupled and split lights and irradiating the n coupled and split lights because including a switch that controls the gating of light into the detection unit is a trivial modification that may be done for such reasons as being able to accurately control when light is sent to the detection unit for timing the readouts. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
May 31, 2022 



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886